         Case MDL No. 2804 Document 4823 Filed 07/09/19 Page 1 of 3




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                      CONDITIONAL TRANSFER ORDER (CTO −101)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,523 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:


                   Jul 09, 2019
                                                      John W. Nichols
                                                      Clerk of the Panel
        Case MDL No. 2804 Document 4823 Filed 07/09/19 Page 2 of 3




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                 MDL No. 2804



                   SCHEDULE CTO−101 − TAG−ALONG ACTIONS



 DIST       DIV.      C.A.NO.      CASE CAPTION


GEORGIA MIDDLE

                                   CITY OF DAWSON GEORGIA v. PURDUE
 GAM          1      19−00104      PHARMA LP et al
                                   CITY OF WARWICK GEORGIA v. PURDUE
 GAM          1      19−00105      PHARMA LP et al
                                   CITY OF LAKELAND, GEORGIA v. PURDUE
 GAM          7      19−00089      PHARMA LP et al
                                   CITY OF NASHVILLE GEORGIA v. PURDUE
 GAM          7      19−00090      PHARMA LP et al

LOUISIANA MIDDLE

                                   The University System of Louisiana v.
 LAM          3      19−00388      AmerisourceBergen Drug Corporation et al
                                   Cameron Parish v. AmerisourceBergen Drug
 LAM          3      19−00390      Corporation et al

LOUISIANA WESTERN

                                   Four Winds Tribe Louisiana Cherokee v. Purdue
 LAW          2      19−00760      Pharma L P et al
                                   C L H G−Acadian L L C et al v. Purdue Pharma L P et
 LAW          5      19−00756      al

MICHIGAN EASTERN

  MIE         1      19−11769      County of Cheboygan v. Purdue Pharma L.P. et al

MISSOURI EASTERN
                                                                                   Opposed 7/8/19
 MOE          4      19−01722      St. Francois County v. Dannie E. Williams, M.D. et al

NEVADA

  NV          2      19−01057      Boulder City v. Purdue Pharma L.P. et al
  NV          2      19−01058      City of Mesquite v. Purdue Pharma L.P. et al
  NV          2      19−01059
        Case MDL No. 2804 Document 4823 Filed 07/09/19 Page 3 of 3

                                   Moapa Band of Paiute Indians v. Purdue Pharma L.P. et
                                   al

OKLAHOMA NORTHERN

                                   County Commission of Craig County, Oklahoma, The v.
 OKN          4      19−00317      Purdue Pharma, L.P. et al
                                   County Commission of Payne County, Oklahoma, The
 OKN          4      19−00320      v. Purdue Pharma, L.P. et al

TENNESSEE EASTERN

                                   Claiborne County, Tennessee v. Amerisourcebergen
  TNE         3      19−00231      Drug Corporation et al

VIRGINIA EASTERN
                                                                                  Opposed 7/8/19
                                   City of Fredericksburg, Virginia v. Purdue Pharma, L.P.
  VAE         3      19−00457      et al                                        Opposed 7/8/19
                                   Prince George County, Virginia v. Purdue Pharma, L.P.
  VAE         3      19−00458      et al                                         Opposed 7/8/19
                                   Greensville County, VA v. PURDUE PHARMA, L.P. et
  VAE         3      19−00459      al                                           Opposed 7/8/19
  VAE         3      19−00463      Mecklenburg County, VA v. Purdue Pharma L.P. et al

VIRGINIA WESTERN
                                                                                  Opposed 7/8/19
 VAW          3      19−00037      Culpeper County, Virginia v. Purdue Pharma L.P. et al
 VAW          4      19−00029      Charlotte County, Virginia v. Purdue Pharma L.P. et al
                                                                                    Opposed 7/8/19
